Citation Nr: 0030655	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for lateral meniscus 
tear with degenerative changes, right knee.  

5.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The claim of entitlement to service connection for a stomach 
disorder will be discussed in the remand portion of this 
decision.  



FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to 
his active service.  

2.  The veteran's tinnitus is not related to his active 
service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service. 38 U.S.C.A. §§ 1101, 1110, 1137; 38 
C.F.R. §§ 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Newly enacted law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

The law further provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

Additionally, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000 (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

Except with regard to the issues being remanded the issues 
being remanded, the Board finds that the duty to assist has 
been complied with.  The RO has informed the veteran of the 
evidence necessary to substantiate his claims.  Such notice 
was conveyed by way of rating decision and the statement of 
the case, and by the hearing officer at the hearing on 
appeal.  VA has obtained copies of all treatment records 
reported by the veteran.  It has also afforded him VA 
examinations to determine the pertinent current diagnoses and 
to obtain opinions as to whether the claimed disabilities 
were related to service.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
the evidence must demonstrate the existence of a current 
disability and a causal relationship between the disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of a claim or 
is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  See 38 C.F.R. § 3.102 
(1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds 
in service permits service connection for arthritis or other 
disabilities, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  


Analysis

Hearing Loss

A review of the veteran's service medical records shows no 
complaints of hearing loss during service.  The May 1966 
examination for entrance into service showed pure tone 
thresholds, in decibels, as follows:

HERTZ	500	1000	2000	3000	4000 

RIGHT	5	-5	0	0	5
LEFT		10	5	5	10	5

On audiological evaluation in July 1968, pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 

RIGHT	0	0	25	NR	0
LEFT		0	0	0	NR	5

On examination for enlistment into a National Guard unit in 
March 1979, the veteran denied any history of hearing loss or 
ear trouble.  

On audiology evaluation in March 1979, pure tone thresholds, 
in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 

RIGHT	5	5	35	NR	25
LEFT		5	5	10	15	15

VA outpatient treatment record dated in October 1998 shows 
that the veteran was seen for consultation.  The diagnosis 
was rule out hearing loss.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in February 1999.  At that time, he 
testified that he was assigned to an artillery battalion and 
had noise exposure.  He testified that prior to service he 
did not have problems with his hearing.  He testified that 
the gunners would fire approximately 25 yards from the mess 
tent without warning.  He testified that he was hit in the 
head with a sandbag.  

The veteran was accorded a VA auditory examination in 
February 1999.  At that time, he reported a history of noise 
exposure during service.  He also reported postservice 
occupational noise exposure.  

On audiological evaluation in February 1999, pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 

RIGHT	10	20	40	40	45
LEFT		10	15	20	40	45

Speech recognition was 92 percent in the right ear and 92 
percent in the left ear.  

In reviewing the veteran's claim, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has bilateral hearing loss, which is attributable 
to his two years of active service.  His service medical 
records are without reference to bilateral hearing loss.  
Indeed, hearing loss was not first noted until examination by 
VA in 1999, approximately 31 years following service 
discharge.  

The definition of hearing loss disability is contained in the 
provisions of 38 C.F.R. § 3.385 (2000).  Under the provisions 
of 38 C.F.R. § 3.385, hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when  the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition thresholds using the Maryland CNC 
Test are less than 94 percent.

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), held 
that § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied." Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

The post-service evidence shows that the veteran has a 
current hearing loss in both ears as defined by VA.  However, 
no competent evidence has been associated with the claims 
file demonstrating that the current bilateral hearing loss is 
related to active duty.  In fact, the examiner who conducted 
the February 1999 audiological examination stated that there 
was no evidence to link hearing loss to service. 

The fact that the February 1999 examiner reported that there 
was no evidence to link hearing loss to service.  There is no 
other competent evidence that the current hearing loss is 
related to service.  The veteran's assertion that hearing 
loss is related to service is not competent evidence, because 
as a lay person he is not competent to render a medical 
opinion as to causation or diagnosis.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss and 
the claim must therefore be denied.

Tinnitus

A review of the veteran's service medical records show no 
complaints of tinnitus during service.  

The veteran was accorded a VA auditory examination in 
February 1999.  At that time, he reported a history of noise 
exposure during service.  He also reported postservice 
occupational noise exposure.  Moreover, he reported constant 
tinnitus for a duration between two to five years.  The 
diagnosis was bilateral tinnitus, not service connected.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in February 1999.  He testified that he 
experienced tinnitus during his Vietnam tour of duty.  

In reviewing the veteran's claim, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has tinnitus, which is attributable to his two 
years of active service.  While the veteran has at times 
hinted that he has had tinnitus ever since service, the 
record contradicts such assertions.  His service medical 
records are without reference to tinnitus and the veteran did 
not report tinnitus at the time of his examination for 
entrance into a National Guard unit in March 1979.  Indeed, 
tinnitus was first noted clinically on examination by VA in 
1999, approximately 31 years following service discharge.  

Furthermore, the February 1999 audiology examination stated 
that there was no evidence to link the current tinnitus to 
service.

The lack of any documentation of tinnitus for many years 
after service together with the examiner's opinion that 
current tinnitus is unrelated to service weighs against a 
conclusion that tinnitus is due to a disease or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for tinnitus and the claim must therefore be denied.  In sum, 
tinnitus was not incurred in or aggravated by the veteran's 
active service.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND 

With regard to the claim for service connection for PTSD, the 
Board notes that the veteran is participating in PTSD program 
at a Vet Center.  He was afforded a VA examination in which 
the examiner concluded that there was no evidence of PTSD, 
but it does not appear that the examiner considered the 
evidence of the veteran's participation in the Vet Center 
program.  It is also unclear as to whether all records of 
treatment have been obtained.

With regard to the right knee disability, the veteran was 
afforded a VA examination, but the examiner did not express 
an opinion as to the likelihood of a relationship between the 
current findings and service.

A review of the service medical records shows that the 
veteran was seen in 1968 for abdominal pain.  On his report 
of medical history dated in July 1968 the veteran checked 
"no" for regarding a history of stomach, liver, or 
intestinal trouble.  

The veteran was accorded a VA stomach examination in February 
1999.  At that time, he reported that since his return from 
Vietnam he experienced stomach problems.  The diagnosis was 
probable reflux disorder.  The examiner stated that he had 
reviewed the claims file and it failed to document any 
symptomatology related to a stomach disorder.  The examiner 
reported that the veteran's current symptoms were probably 
aggravated by marked abdominal obesity.  An upper 
gastrointestinal series was normal.  

The medical evidence of record, including service medical 
records and post service medical evidence shows that the 
veteran was seen with complaints of abdominal pain and left 
knee pain.  The medical evidence also shows a current 
diagnosis of probable gastroesophageal reflux disorder.  The 
Board notes the examiner reported that the veteran's current 
symptoms were probably aggravated by his obesity.  

In order to comply with VA's current duty to assist veterans 
with the development of their claims, this appeal is 
remanded, in part, for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
PTSD, a right knee disability, or a 
stomach disorder since service.  After 
securing the necessary release(s), the RO 
should obtain legible copies of all 
records not already contained in the 
claims folder, to include any identified 
VA clinic or medical center.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2))

2.  The veteran should be afforded an 
appropriate examination in order to 
determine the nature and etiology of any 
gastrointestinal disorder.  All indicated 
tests must be accomplished.  The 
veteran's claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
conducting the requested examination.  

In the event that the veteran currently 
has a gastrointestinal disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
the disorder was incurred or aggravated, 
by the veteran's military service.  A 
complete rationale for each opinion 
expressed should be set forth.  

3.  The examiner who conducted the 
February 1999, PTSD examination should be 
requested to review the claims folder, 
and express an opinion as to whether the 
veteran currently has PTSD.  If the 
examiner finds that a diagnosis of PTSD 
is warranted, the examiner should specify 
the stressors that support that 
diagnosis.  The examiner should give 
reasons supporting any opinions provided.  
If the examiner who conducted the 1999 
examination is unavailable, the veteran 
should be afforded a new examination in 
order to obtain the requested opinions.

4.  The examiner who conducted the 
February 1999 examination of the 
veteran's right knee should be requested 
to review the veteran's claims folder and 
express an opinion as to whether any 
current right knee disability is, at 
least as likely as not, due to a disease 
or injury in service.  The examiner 
should provide reasons supporting any 
opinions provided.  If the examiner who 
conducted the February 1999 examination 
is unavailable, the veteran should be 
afforded a new examination to obtain the 
requested opinions.

5.  If the veteran is provided a 
diagnosis of PTSD, the RO should, in 
accordance with the manual provisions of 
M-21, seek to obtain credible supporting 
evidence of the stressors that the 
examiner has reported as supporting that 
diagnosis.

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO should readjudicate the issue on appeal.  If any 
determination remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case in accordance with 38 U.S.C.A. § 
7105(d) (West 1991) and be given an opportunity to respond.

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 15 -


- 13 -


